Robinson, J.
(concurring). This is an appeal from an order vacating a pretended judgment in favor of defendant Dorothea for costs amounting to $19. The judgment was entered in February, 1917; the order vacating it in June, 1918. It was made on the ground that the judgment was entered by mistake, contrary to the minutes of the clerk showing that the action was to be dismissed without costs or prejudice. Time does not run against the right of a court to vacate a pretended judgment entered by mistake, deception, or fraud, because it is in fact no judgment at all. Such an appeal merits no consideration or serious discussion. It should be dismissed and thrown out of court in a summary manner. Counsel should have more respect for themselves and the court than to appeal such a petty matter.
Affirmed.